DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant argues the rejection of claims under 35 USC 101. Applicant argues that independent claims 1, 8, and 14 as amended as a whole integrate the alleged judicial exception into a practical application of that exception and that in the rejection under Step 2A, Prong Two weight was not given to all additional elements. The Examiner respectfully disagrees. As presented below, in the rejection under Step 2A, Prong Tow, merely “outputting” the schedule of claim 1 and the instructions in claims 8 and 14 does not constitute a practical application. The highlighted portions of claims recited in Applicant’s Arguments on pages 11-13 aside from the “outputting” limitations have been analyzed as part of the abstract idea as detailed in the rejection below. The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology. Furthermore, using a computer to perform tasks more quickly or efficiently by streamlining the process of managing a clinical trial does not confer patent eligibility on an otherwise ineligible abstract idea. Therefore, the claims do not integrate the alleged abstract idea into a practical application. Due to the amendments, an updated rejection is presented below.
Applicant argues the rejection of claims 1-6, 8, 9 over US 2005/0182657 A1 to Abraham-Fuchs et al. and rejection of claims 14, 15-18 and 20 over US 2003/0065669 to Kahn et al. under 35 USC 102; Examiner agrees with the arguments and therefore these rejections are withdrawn.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, 16-22 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 14-20 are related to a system, and claims 1-7 are also related to a method (i.e., a process). Accordingly, these claims are all within at least one of the four statutory categories.

Regarding claims 8-13 are directed to a “non-transitory” storage medium and are therefore within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 14 includes limitations that recite at least one abstract idea. Specifically, independent claim 14 recites:

A computer system for managing a clinical trial, the system comprising: 
a processor; 
an output device; 
a computer memory storing, for each of a plurality of sites, factors impacting a rate of patient enrollment; 
computer storage medium encoded with computer executable instructions, that when executed, perform a method comprising: 
computing a projected patient enrollment timeline at each of a plurality of sites based on factors in the computer memory associated with each of the plurality of sites; 
computing a monitor workload timeline at each of the plurality of sites based on a respective projected patient enrollment timeline; 
generating and outputting instructions for a monitor as to whether to review performance of the clinical trial at each selected site of one or more selected sites of the plurality of sites based in part on;
 the computed monitor workload timeline at the selected site exceeding a respective threshold; and 
a passage of time since a monitor review at the selected site; and providing an outcome projection for the clinical trial based on the reviewed clinical trial data.

The Examiner submits that the foregoing underlined limitations constitute certain methods of organizing human activity, more specifically “concepts relating to managing human interactions” because computing a projected patient enrollment timeline at each of a plurality of sites, computing a monitor workload timeline, generating instructions for a monitor to review performance of the clinical trial at the one or more selected sites based on the computed timeline and a passage of time since a monitor review and providing an outcome projection for the clinical trial  would involve interactions and instructions for managing multiple clinical trial sites. Additionally, the foregoing underlined limitations constitute a “mental process” because “computing” and “generating” outcomes can be performed in the human mind. 

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, claim 1 recites:

 A method of operating a computer system comprising a processor to implement a tool for facilitating management of resources during a clinical trial to be performed at a plurality of sites, the method comprising: 
computing a predicted performance of each the plurality of sites; 
receiving information relating to conduct of the clinical trial from the plurality of sites; 
processing the received information to determine actual performance of each of the plurality of sites; 
assigning classifications to sites of the plurality of sites by computing a plurality of indicators based on actual performance at the sites relative to predicted performance with respect to a plurality of factors, wherein the assigned classifications are each based on a combination of indicators of the plurality of indicators; and 
based at least in part on the assigned classifications of the sites, generating and outputting a schedule for reviewing data generated at one or more sites of the plurality of sites.

The Examiner submits that the foregoing underlined limitations constitute certain methods of organizing human activity, more specifically “concepts relating to managing human interactions” because “computing” a predicted performance of each site, “processing” the received information to “determine” performance, “assigning” classification to sites by “computing” indicators, and “generating” a schedule for reviewing site data based on the classifications are steps for the management of clinical trials across multiple sites. Additionally, these steps constitute a “mental process” because the quoted phrases constitute steps that can be performed mentally and with the aid of pen and paper. 

Any limitations not identified above as part of the at least one abstract idea are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Furthermore claim 8 recites:

A non-transitory computer storage medium encoded with computer-executable instructions that, when executed by a processor, perform a method for executing a clinical trial at a plurality of sites, the method comprising: 
receiving information relating to the performance of the clinical trial from the plurality of sites; 
processing the received information to determine actual performance of each of the plurality of sites; 
assigning classifications to sites of the plurality of sites based on a plurality of factors, the plurality of factors comprising at least: 
an expected amount of data to be collected at the respective site; and 
passage of time since a monitor review at the respective site; and 
based at least in part on the assigned classifications of the sites, generating and outputting instructions for a monitor as to whether to review performance of the clinical trial at one or more sites of the plurality of sites.

The Examiner submits that the foregoing underlined limitations constitute certain methods of organizing human activity, more specifically “concepts relating to managing human interactions” and additionally a “mental process” for the same reasons as claims 1 and 14.

Any limitations not identified above as part of the at least one abstract idea are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Furthermore, dependent claims further define the at least one abstract idea, and thus fails to make the abstract idea any less abstract as noted below:

Claim 4 recites “computing” a difference between actual and predicted performance and “assigning” a value associated with a range. Claim 5 recites “directing” a research associate to visit a site, and therefore recites managing human activities. Claim 6 recites “generating” the schedule for review by “selecting” the one more more sites. Claim 7 recites a “computing” step as described above. Claims 9 and 10 recites a generating step, Claim 11 recites a “computing” step. Claim 12 recites a “determining” step. Claim 13 recites further info that is necessary for determination. Claim 15 recites a “generating” step. Claim 16 recites observing a difference between a planned number of the actual monitor visits. Claim 20 recites projecting step. Claim 21 recites “determining” a color status. Claim 22 recites “determining” a patient retention model and “computing” the timeline. These steps recited in these dependent claims further define the at least one abstract ideas as analyzed in the independent claims.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A computer system for managing a clinical trial, the system comprising: 
a processor; 
an output device; (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))
a computer memory storing, for each of a plurality of sites, factors impacting a rate of patient enrollment; (merely data gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc.)
computer storage medium encoded with computer executable instructions, that when executed, perform a method comprising: (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))
computing a projected patient enrollment timeline at each of a plurality of sites based on factors in the computer memory associated with each of the plurality of sites; 
computing a monitor workload timeline at each of the plurality of sites based on a respective projected patient enrollment timeline; 
generating and outputting (merely post solution activity as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. ) instructions for a monitor as to whether to review performance of the clinical trial at each selected site of one or more selected sites of the plurality of sites based in part on;
 the computed monitor workload timeline at the selected site exceeding a respective threshold; and 
a passage of time since a monitor review at the selected site; and providing an outcome projection for the clinical trial based on the reviewed clinical trial data.


For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitation of a computer system comprising a processor, and computer storage medium encoded with computer executable instructions, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Regarding the additional limitation of a computer memory storing, for each of a plurality of sites, factors impacting a rate of patient enrollment, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Regarding the additional limitation of outputting instructions for a monitor, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g)). Merely outputting the generated instructions is considered as insignificant application.

Additionally, claims 1 and 8 recite additional elements. Regarding the additional limitation of a computer system comprising a processor and performing a data processing operation, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Claims 1 and 8 additional recite receiving information relating to conduct of the clinical trial from the plurality of sites, and this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Claims 1 and 8 additionally recite “outputting” steps, and this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g)). Merely outputting the generated instructions is considered as insignificant application.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to manage clinical trial sites, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, the independent claims do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

Claims 2-3 recite pre-solution activity and devices to receive information. Claim 9, 10, 15 recites the outputting post-solution activity. Claim 16 recites the outputting device being used to display information, thus is post-solution activity. Claim 17 recites pre-solution activity of receiving info in a UI. Claim 18 recites outputting instructions that is post-solution activity. Claim 19 recites storing factors used for the abstract ideas and is pre-solution activity. Claim 21 recites merely displaying on an interface the respective color, therefore post-solution activity.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitation of a computer system comprising a processor, and computer storage medium encoded with computer executable instructions, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Regarding the additional limitation of a computer memory storing, for each of a plurality of sites, factors impacting a rate of patient enrollment, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”).

Regarding the additional limitation of outputting instructions for a monitor, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g) MPEP § 2106.05(d)(II), specifically “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”). Merely outputting the generated instructions is considered as insignificant application.

Additionally, claims 1 and 8 recite additional elements. Regarding the additional limitation of a computer system comprising a processor and performing a data processing operation, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Claims 1 and 8 additional recite receiving information, and this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) MPEP § 2106.05(d)(II), specifically “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”)

Claims 1 and 8 additionally recite “outputting” steps, and this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g) MPEP § 2106.05(d)(II), specifically “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”). Merely outputting the generated instructions is considered as insignificant application.

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-14, 16-22 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 

Allowable Subject Matter
The following references have been cited in the previous office action, however do not completely recite the claims individually or in combination:
US 2005/0182657 A1 to Abraham-Fuchs et al. teaches of providing a workflow system for the management of a clinical trial by retrieving data from clinical trial sites and ranking the performance of each site based on their compliance with trial protocols, however does not teach of generating and outputting a schedule for reviewing data at one or more of the plurality of sites, does not teach of computing a difference between the actual performance and the predicted performance with respect to a factor and assigning as the indicator a value associated with a range of plurality of ranges containing the computed difference, does not consider the passage of time since a monitor reviewed the respective site to assign classifications of performance, and does not teach of determining a respective color status based on the assigned value of the indicator associated with the site.
US 2003/0065669 A1 to Kahn et al. teaches of identifying a sequence of the workflow of tasks for a protocol for a clinical trials and predicts the timing of when trial participants enter and leave phases of the trial, however does not teach of determining a patient retention model comprising expected patient retention rate for a time period and computing the monitor workload timeline for the time period further based on the patient retention model.
US 2006/0143047 A1 to Briegs et al. teaches of clinical trial protocols being dependent on country-location and time, however does not teach of computing a difference between the actual performance and the predicted performance with respect to a factor and assigning as the indicator a value associated with a range of plurality of ranges containing the computed difference, and does not consider the passage of time since a monitor reviewed the respective site to assign classifications of performance.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686

/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        5/30/2022